The judgment of the Supreme Court was entered November 25th 1878, .
Per Curiam.
It may be granted that after the expiration of the six months allowed by the Act of Assembly for the filing of a mechanic’s claim, no material amendment of the claim filed is admissible. But the amendments allowed in this case by the court below, which form the only matters complained of in the five assignments- of error, were immaterial and unnecessary. When the work of the plaintiff below was commenced, the legal title of the lot upon which the building was erected was in the First Baptist Church, against which the claim was filed. He was not bound to inquire further, or to take notice of any subsequent conveyance of the property. Doubtless he might have named the party owning the ground at the time of filing, but he was not bound to do so. Jones v. Shawhan, 1 W. & S. 257, is in point.
Judgment affirmed.